DETAILED ACTION
1.	This office action is a response to an application filed on 01/26/2021 in which claims 1, 4-6, 8, 11-13, 15, 18-20 are pending for examination and claims 2-3, 7, 9-10 and 16-17 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/26/2020 and 08/03/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 1, 4-6, 8, 11-13, 15, 18-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The closest prior art is LI et al (US 2018/0351761 A1) which discloses an environmental sensor gateway device comprises wire terminals, each wire terminal is removably attachable with wires that communicate with an environmental sensor, long range wireless interfaces that 

	The cited prior arts fail to teach or suggest “convert each of the received environmental sensor measurements from the plurality of environmental sensors to a standard format and append a header that identifies a wire terminal of the plurality of wire terminals from which each environmental sensor measurement was received, determine, based on the wire terminal of the plurality of wire terminals through which an environmental sensor measurement was received as indicated in the header, to process an environmental sensor measurement using an operator-
Claims 4-6 are allowed because they further limit claim 1.
Claims 11-13 are allowed because they further limit claim 8.
Claims 18-20 are allowed because they further limit claim 15.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452